DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman B.Thot on 01/26/2022.
The application has been amended as follows:
Specification Paragraph 0017 should read --The Figure schematically shows an automotive vapor pump arrangement 10 with a vapor pump 12 for pumping a pump gas comprising fuel vapor. The automotive vapor pump arrangement 10 comprises an automotive fuel tank 14 which is fluidically connected to a vapor absorption unit 16 (fuel vapor accumulator). The vapor absorption unit 16 can comprise charcoal. The vapor absorption unit 16 is fluidically connected with a pump inlet 30 of the vapor pump 12. A pump outlet 44 of the vapor pump 12 is fluidically connected to a vapor target 18 which is an intake section of an internal combustion engine (not shown in the Figure). The vapor pump 12 is also known as a so-called purge pump.--
Claim 12 should read --A method of using the vapor pump as recited in claim 11 
Claim 17 should read --The vapor pump as recited in claim 11, wherein, the pump housing further comprises: a pump housing part, the motor housing

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 11, the prior art of record teaches a similar pump with similar electrical connections but does not teach “the motor housing is provided as a solid plastic material housing which overmolds the motor stator, the conductor is formed at least by a conductive wire connection to the contact plug, and an electrical path to ground is provided from the pumping wheel via the electrically conductive bearing arrangement and the conductor to the contact plug”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Takarai (2016/0248292) or Ikeya (2006/0024176).  However, Takarai describes a grounding path that does not include the pumping wheel or bearing.  Ikeya describes a motor stator which is only inserted into the motor housing, so does not describe an overmolded housing.  Therefore, this limitation, as claimed in Claim 11, is neither anticipated nor made obvious by the prior art of record.
Claims 12-15, 17-20 & 22 depend on Claim 11, so are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746